Exhibit 10.1

 

 

KIMBELL ROYALTY GP, LLC

2017 LONG-TERM INCENTIVE PLAN

 

(Adopted Effective January 31, 2017)

 

1.                                    Purpose of the Plan.

 

The Kimbell Royalty GP, LLC Long-Term Incentive Plan (the “Plan”) has been
adopted by Kimbell Royalty GP, LLC, a Delaware limited liability company (the
“Company”), the general partner of Kimbell Royalty Partners, LP, a Delaware
limited partnership (the “Partnership”), and is intended to promote the
interests of the Partnership and the Company and their Affiliates (as defined
below) by providing to employees, consultants, and directors of the Company and
its Affiliates who perform services for or on behalf of the Partnership and its
subsidiaries incentive compensation awards for superior performance that are
based on Units (as defined below).  The Plan is also contemplated to enhance the
ability of the Company and its Affiliates to attract and retain the services of
individuals who are essential for the growth and profitability of the
Partnership and its subsidiaries and to encourage them to devote their best
efforts to advancing the business of the Partnership and its subsidiaries.

 

2.                                    Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means a Unit, Restricted Unit, Phantom Unit, Option, Unit Appreciation
Right or DER granted under the Plan.

 

“Award Agreement” means the written agreement or other instrument by which an
Award shall be evidenced.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Conflicts Committee of the Board or, if none, the Board or
such committee of the Board, if any, as may be appointed by the Board to
administer the Plan.

 

“Consultant” means an individual, other than an Employee, providing bona fide
services to the Partnership or any of its subsidiaries as a consultant or
advisor, as applicable, provided that such individual is a natural person.  For
the avoidance of doubt, an individual may, in the discretion of the Committee,
receive awards in his or her capacity as a Consultant and as a Director, if
applicable.

 

--------------------------------------------------------------------------------


 

“DER” or “Distribution Equivalent Right” means a right to receive an amount in
cash or additional Awards equal to the cash distributions made by the
Partnership with respect to a Unit during a specified period.

 

“Director” means a member of the Board who is not an Employee.

 

“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership or its Affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a Unit means the closing sales price of a Unit on the
principal national securities exchange or other market in which trading in Units
occurs on the applicable date (or if there is no trading in the Units on such
date, on the next preceding date on which there was trading) as reported in The
Wall Street Journal (or other reporting service approved by the Committee). In
the event Units are not traded on a national securities exchange or other market
at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee and in compliance with Section 409A of the Code. Notwithstanding
the foregoing, with respect to an Award granted on the effective date of the
initial public offering of Units, Fair Market Value on such date shall mean the
initial offering price per Unit as stated on the cover page of the prospectus
which is part of the registration statement on Form S-1 for such offering.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which
entitles the Participant to receive, in the discretion of the Committee, a Unit
or an amount of cash equal to the Fair Market Value of a Unit.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains nontransferable and subject to
forfeiture or is either not exercisable by or payable to the Participant, as the
case may be.

 

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

 

“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

 

“UAR” or “Unit Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive, in cash or Units in the discretion of the Committee, the
excess of the Fair

 

-2-

--------------------------------------------------------------------------------


 

Market Value of a Unit on the exercise date over the exercise price established
for such Unit Appreciation Right.

 

“Unit” means a common unit of the Partnership.

 

3.                                    Administration.

 

(a)                               General. The Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award (including but not limited
to performance requirements for such Award); (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions applicable to an Award, waive any restriction or
other provision of this Plan or an Award or otherwise amend or modify an Award
in any manner that is either (i) not adverse to the Participant to whom such
Award was granted or (ii) consented to by such Participant.  Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Company, the Partnership, any Affiliate, any Participant, and any beneficiary of
any Award.  No member of the Committee or officer of the Company to whom the
Committee has delegated authority in accordance with the provisions of
Section 3(b) of this Plan shall be liable for anything done or omitted to be
done by him or her, by any member of the Committee or by any officer of the
Company in connection with the performance of any duties under this Plan, except
for his or her own willful misconduct or as expressly provided by statute.

 

(b)                              Delegation.  The Board or the Committee may
authorize a committee of one or more members of the Board to grant individual
Awards pursuant to such conditions or limitations as the Board or the Committee
may establish.  The Committee may also delegate to the Chief Executive Officer
and to other employees of the Company (i) the authority to grant individual
Awards to Consultants and to Employees who are not subject to Section 16(b) of
the Exchange Act and (ii) other administrative duties under this Plan pursuant
to such conditions or limitations as the Committee may establish.  The Committee
may engage or authorize the engagement of a third party administrator to carry
out administrative functions under the Plan.

 

4.                                    Units.

 

(a)                               Limits on Units Deliverable.  Subject to
adjustment as provided in Section 4(c), the maximum number of Units that may be
delivered or reserved for delivery or underlying

 

-3-

--------------------------------------------------------------------------------


 

Awards in the aggregate issued under the Plan is 2,041,600.  If any Award
expires, is canceled, exercised, paid or otherwise terminates without the
delivery of Units, then the Units covered by such Award, to the extent of such
expiration, cancellation, exercise, payment or termination, shall again be Units
with respect to which Awards may be granted.  Units that are delivered by a
Participant in satisfaction of the exercise or other purchase price of an Award
or the tax withholding obligations associated with an Award or are withheld to
satisfy the Company’s tax withholding obligations are available for delivery
pursuant to other Awards.  No Director may be granted during any calendar year
Awards in his capacity as a Director having a value determined on the date of
grant in excess of $500,000, or, in the first year that such individual becomes
a Director $600,000.  The Committee may from time to time adopt and observe such
rules and procedures concerning the counting of Units against the Plan maximum
or any sublimit as it may deem appropriate, including rules more restrictive
than those set forth above to the extent necessary to satisfy the requirements
of any national stock exchange on which the Units are listed or any applicable
regulatory requirement.  The Board and the appropriate officers of the Company
are authorized to take from time to time whatever actions are necessary, and to
file any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that Units are available for issuance
pursuant to Awards.

 

(b)                              Sources of Units Deliverable Under Awards.  Any
Units delivered pursuant to an Award shall consist, in whole or in part, of
Units acquired in the open market, common units already owned by the Company,
common units acquired by the Company directly from the Partnership or any other
person or any combination of the foregoing.

 

(c)                               Adjustments.  In the event that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units, then the Committee shall, in such manner
as it may deem equitable, adjust any or all of (i) the number and type of Units
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Units (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, make provision for a cash payment to the holder of an outstanding
Award; provided, that the number of Units subject to any Award shall always be a
whole number.  No adjustment pursuant to this Section 4(c) shall be made in a
manner that results in noncompliance with the requirements of Section 409A of
the Code, to the extent applicable.

 

5.                                    Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

6.                                    Awards.

 

Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with or in substitution for any other Award granted under
the Plan or any award granted under any other plan of the Company or any
Affiliate.  Awards granted in addition to or

 

-4-

--------------------------------------------------------------------------------


 

in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

(a)                               Units.  The Committee shall have the
discretion to determine the Employees, Consultants and Directors to whom Units
shall be granted and the number of Units to be granted.  All Units granted shall
be fully vested upon grant and shall not be subject to forfeiture.

 

(b)                              Restricted Units.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units shall be granted, the number of Restricted Units to be granted
to each such Participant, the Restricted Period, the conditions under which the
Restricted Units may become vested or forfeited, and such other terms and
conditions as the Committee may establish with respect to such Awards.  To the
extent provided by the Committee, in its discretion, a grant of Restricted Units
may provide that distributions made by the Partnership with respect to the
Restricted Units shall be subject to the same forfeiture and other restrictions
as the Restricted Unit and, if restricted, such distributions shall be held,
without interest, until the Restricted Unit vests or is forfeited with the
accumulated distributions being paid or forfeited at the same time, as the case
may be.  Absent such a restriction on the distributions in the Award Agreement,
distributions during the Restricted Period shall be paid to the holder of the
Restricted Unit without restriction.

 

(c)                               Phantom Units.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom Phantom
Units shall be granted, the number of Phantom Units to be granted to each such
Participant, the Restricted Period, the time or conditions under which the
Phantom Units may become vested or forfeited, which may include, without
limitation, the accelerated vesting upon the achievement of specified
performance goals, and such other terms and conditions as the Committee may
establish with respect to such Awards, including whether DERs are granted with
respect to such Phantom Units.

 

(d)                             Options.  The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Options shall be
granted, the number of Units to be covered by each Option, whether DERs are
granted with respect to such Option, the purchase price therefor and the
conditions and limitations applicable to the exercise of the Option as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.  The term of an Option may not exceed 10 years.  The purchase price per
Unit purchasable under an Option shall be determined by the Committee at the
time the Option is granted, provided such purchase price may not be less than
100% of its Fair Market Value as of the date of grant.  The Committee shall
determine the time or times at which an Option may be exercised in whole or in
part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance goals, and the method or methods by which
payment of the exercise price with respect thereto may be made or deemed to have
been made, which may include, without limitation, cash, check acceptable to the
Company, a broker-assisted cashless exercise through procedures approved by the
Committee, delivery of previously owned Units having a Fair Market Value on the
exercise date equal to the relevant exercise, or any combination thereof.

 

(e)                               Unit Appreciation Rights.  The Committee shall
have the authority to determine the Employees, Consultants and Directors to whom
Unit Appreciation Rights shall be granted,

 

-5-

--------------------------------------------------------------------------------


 

the number of Units to be covered by each grant and the conditions and
limitations applicable to the exercise of the Unit Appreciation Right as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.  The exercise price per Unit Appreciation Right shall be not less than
100% of its Fair Market Value as of the date of grant.  The term of a Unit
Appreciation Right may not exceed 10 years.

 

(f)                                Distribution Equivalent Rights.  The
Committee shall have the authority to determine the Employees, Consultants and
Directors to whom DERs are granted, whether such DERs are tandem or separate
Awards, whether the DERs shall be paid directly to the Participant, be credited
to a bookkeeping account (with or without interest in the discretion of the
Committee) the vesting restrictions and payment provisions applicable to the
Award, and such other provisions or restrictions as determined by the Committee
in its discretion all of which shall be specified in the Award Agreements.

 

7.                                    Limits on Transfer of Awards.

 

Each Award shall be exercisable or payable only to the Participant during the
Participant’s lifetime, or to the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.  No Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.  Notwithstanding
the foregoing, to the extent specifically provided by the Committee with respect
to an Award, an Award may be transferred by a Participant without consideration
to immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

 

8.                                    Securities Restrictions.

 

(a)                               All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

(b)                              Notwithstanding anything in the Plan or any
Award Agreement to the contrary, delivery of Units pursuant to the exercise or
vesting of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the Company is not reasonably able to
obtain Units to deliver pursuant to such Award without violating the rules or
regulations of any applicable law or securities exchange.  No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.

 

-6-

--------------------------------------------------------------------------------


 

9.                                    Change of Control.

 

The effect, if any, of a change of control on outstanding Awards shall be set
forth in the applicable Award Agreement.

 

10.                            Amendment and Termination.

 

Except as required by applicable law or the rules of the principal securities
exchange on which the Units are traded, the Board may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
Participant, any other holder or beneficiary of an Award or any other Person.

 

11.                            General Provisions.

 

(a)                               No Rights to Award.  No Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants.  The terms and conditions of Awards
need not be the same with respect to each recipient.

 

(b)                              Tax Withholding.  The Company or any Affiliate
is authorized to withhold from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, other securities, or other property) of any
applicable taxes payable up to the maximum statutory rate in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.

 

(c)                               No Right to Employment or Services.  The grant
of an Award shall not be construed as giving a Participant the right to be
retained as an Employee, Consultant or Director, as applicable.  Further, the
Company or an Affiliate may at any time dismiss a Participant from employment or
service at any time.

 

(d)                             Governing Law.  The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the laws of the State of Delaware without regard
to its conflict of laws principles.

 

(e)                               Severability.  If any provision of the Plan or
any award is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

(f)                                Other Laws.  The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer of such Units or
such other consideration might violate any applicable law or regulation, the

 

-7-

--------------------------------------------------------------------------------


 

rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

(g)                              No Trust or Fund Created.  Neither the Plan nor
any Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Partnership, Company or any
participating Affiliate and a Participant or any other Person.  To the extent
that any Person acquires a right to receive payments from the Partnership,
Company or any Affiliate pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Partnership, Company or
any participating Affiliate.

 

(h)                              No Fractional Units.  No fractional Units shall
be issued or delivered pursuant to the Plan or any Award, and the Committee
shall determine whether cash, other securities, or other property shall be paid
or transferred in lieu of any fractional Units or whether such fractional Units
or any rights thereto shall be canceled, terminated, or otherwise eliminated.

 

(i)                                  Facility of Payment.  Any amounts payable
hereunder to any person under legal disability or who, in the judgment of the
Committee, is unable to properly manage his financial affairs, may be paid to
the legal representative of such person, or may be applied for the benefit of
such person in any manner which the Committee may select, and the Partnership,
Company and its Affiliates shall be relieved of any further liability for
payment of such amounts.

 

(j)                                  Participation by Affiliates.  In making
Awards to Employees employed by an Affiliate of the Company, the Committee shall
be acting on behalf of the Affiliate, and to the extent the Partnership has an
obligation to reimburse the Affiliate for compensation paid to Employees for
services rendered for the benefit of the Partnership, such payments or
reimbursement payments may be made by the Partnership directly to the Affiliate,
and, if made to the Company, shall be received by the Company as agent for the
Affiliate.

 

(k)                              Gender and Number.  Words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.

 

(l)                                  No Guarantee of Tax Consequences.  None of
the Board, the Partnership, the Company, any Affiliate nor the Committee makes
any commitment or guarantee that any federal, state or local tax treatment will
apply or be available to any person participating or eligible to participate
hereunder.

 

12.                            Section 409A of the Code.

 

(a)                               Awards made under this Plan are intended to
comply with or be exempt from Section 409A of the Code, and ambiguous provisions
hereof, if any, shall be construed and interpreted in a manner consistent with
such intent.  No payment, benefit or consideration shall be substituted for an
Award if such action would result in the imposition of taxes under Section 409A
of the Code.  Notwithstanding anything in this Plan to the contrary, if any Plan
provision or Award under this Plan would result in the imposition of an
additional tax under Section 409A of the Code, that Plan provision or Award
shall be reformed, to the extent permissible under

 

-8-

--------------------------------------------------------------------------------


 

Section 409A of the Code, to avoid imposition of the additional tax, and no such
action shall be deemed to adversely affect the Participant’s rights to an Award.

 

(b)                              Unless the Committee provides otherwise in an
Award Agreement, each DER, Restricted Unit or Phantom Unit (or portion thereof
if the Award is subject to a vesting schedule) shall be settled no later than
the 15th day of the third month after the end of the first calendar year in
which the Award (or such portion thereof) is no longer subject to a “substantial
risk of forfeiture” within the meaning of Section 409A of the Code.  If the
Committee determines that a DER, Restricted Unit or Phantom Unit is intended to
be subject to Section 409A of the Code, the applicable Award Agreement shall
include terms that are designed to satisfy the requirements of Section 409A of
the Code.

 

(c)                               If the Participant is identified by the
Company as a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date on which the Participant has a
“separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), any Award payable or settled on account of a
separation from service that is deferred compensation subject to Section 409A of
the Code shall be paid or settled on the earliest of (1) the first business day
following the expiration of six months from the Participant’s separation from
service, (2) the date of the Participant’s death, or (3) such earlier date as
complies with the requirements of Section 409A of the Code.

 

13.                            Term of the Plan.

 

The Plan has been approved by the limited partners of the Partnership and shall
become effective on the later of the date of its approval by the Board or the
initial public offering of Units.  The Plan shall terminate on, and no Awards
may be granted after, the earliest of the date established by the Board or the
Committee, the 10th anniversary of the date the Plan was approved by the limited
partners of the Partnership (or such earlier anniversary, if any, required by
the rules of the exchange on which Units are traded) or the date Units are no
longer available for delivery pursuant to Awards under the Plan.  However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.

 

-9-

--------------------------------------------------------------------------------